Citation Nr: 1013458	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include posttraumatic 
stress disorder (PTSD), generalized anxiety with depression, 
and alcoholism. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for restless leg 
syndrome. 

5.  Entitlement to service connection for headaches with 
blurred vision. 

6.  Entitlement to service connection for a disability 
manifested by frequent urination. 

7.  Entitlement to service connection for a disability 
manifested by fatigue. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision, by 
the Detroit, Michigan, Regional Office (RO).

By a June 1994 rating decision, service connection was denied 
for a psychiatric disability and a skin disability.  The 
Veteran was notified of the denials, but did not appeal.  
38 C.F.R. §§ 20.302, 20.1103 (1993).  Consequently, the 
current claims are characterized as applications to reopen 
the previously denied claims.

In September 2009, the Board remanded the case to the RO in 
order to afford the Veteran an opportunity to testify at a 
hearing before the Board.  On November 18, 2009, the Veteran 
appeared at the Detroit RO and testified at a videoconference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the hearing is of record.  
At the hearing, the Veteran withdrew his appeal of a denial 
of service connection for diabetes mellitus; that issue will 
consequently not be addressed by the Board.  The Veteran 
asked for a copy of the hearing transcript and he was given 
an additional 30 days to make a motion to amend the 
transcript.  No motion has been received.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, generalized 
anxiety with depression, and alcoholism, and entitlement to 
service connection for restless leg syndrome are addressed in 
the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  By a rating action in June 1994, the RO denied the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability; the Veteran did not appeal.  

2.  The evidence associated with the record since the June 
1994 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
It raises a reasonable possibility of substantiating the 
claim.  

3.  In the June 1994 rating decision, the RO also denied 
service connection for a skin disability; the Veteran did not 
appeal.  

4.  The evidence received since June 1994 is not relevant to 
the question of entitlement to service connection for a skin 
disorder.  

5.  The Veteran has tinnitus that started during military 
service.  

6.  The Veteran is not shown to have objective evidence of a 
disability manifested by headaches with blurred vision.  

7.  The Veteran is not shown to have a disability manifested 
by frequent urination.  

8.  The Veteran is not shown to have a disability manifested 
by fatigue.  


CONCLUSIONS OF LAW

1.  Evidence relative to a claim of service connection for 
psychiatric disability received since a final June 1994 
rating decision is new and material.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).  

2.  The evidence received since the June 1994 rating decision 
that denied service connection for a skin disorder is not new 
and material.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156(a) (2009).  

3.  The Veteran does not have a disability manifested by 
headaches with blurred vision, a disability manifested by 
frequent urination, or a disability manifested by fatigue 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); §§ 3.159, 3.303 
(2009).  

4.  The Veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
§§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in July 2006, October 2006, and June 2007 from 
the RO to the Veteran, which were issued prior to the RO 
decision in September 2007.  The letters informed the Veteran 
of what evidence was required to substantiate the claims, and 
of his and VA's respective duties for obtaining evidence.  
That letter also explained the criteria for new and material 
evidence and set forth the basis of the last final denial and 
what was required to reopen the previously denied claims.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist. He was provided an opportunity to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a proper disposition of this appeal.  It 
is therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  A review of the Veteran's 
service records contains no evidence of tinnitus, or a 
disability manifested by headaches with blurred vision, 
frequent urination, or fatigue in service.  In addition, the 
Veteran has provided no competent information regarding the 
etiology of those disorders.  Therefore, it is not necessary 
for VA to schedule the Veteran for an examination.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Law and Regulations

When a claimant fails to timely appeal an RO decision denying 
his or her claim for benefits, that decision becomes final 
and can no longer be challenged except on the basis of clear 
and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006) (except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.).  
Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA will reopen the claim and 
review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the Veteran filed his petition to reopen the 
claim for service connection for a psychiatric disorder and a 
skin disorder after August 29, 2001, the Board will apply 
these revised provisions.  See 38 C.F.R. §§ 3.156(a), 
3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

III.  Factual Background

The record indicates that the Veteran served on active duty 
from August 1966 to April 1969.  His DD Form 214 reflects 
that the Veteran's military occupational specialty was air 
traffic controller (ATC); he was awarded the National Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  Military personnel records indicate that the served 
in Vietnam from May 1967 to April 1969; he participated in 
the Tet Counteroffensive, the Vietnam Counteroffensive Phase 
II and Phase III.  The service medical records, including the 
August 1966 enlistment examination and the April 1969 
separation examination, are completely negative for any 
claimed disability.  On the occasion of the separation 
examination in April 1969, clinical evaluation of the ears 
and neurologic system was reported as normal.  

The Veteran underwent an Agent Orange examination in June 
1993.  At that time, it was noted that the Veteran had two 
years of combat experience.  He also complained of occasional 
headaches.  The Veteran reported being nervous and depressed.  
He indicated that he did not have any problems before 
service; however, after his return from Vietnam, he was 
depressed, emotional, short-tempered, nervous and short-
fused.  Following a mental status examination, the Veteran 
was diagnosed with generalized anxiety and depression.  He 
was also afforded a dermatological evaluation; the examiner 
stated that there was no evidence of chloracne, no 
photosensitivity, scar or blister.  The assessment was no 
evidence of Agent Orange exposure on skin examination, and 
asteatosis (dry skin).  

Received in March 1994 was an application for compensation 
and pension (VA Form 21-526), wherein the Veteran claimed 
service connection for PTSD and disabilities due to Agent 
Orange; he specifically claimed white blotches on his face, 
chest and back.  

By a rating action in June 1994, the RO denied the claim for 
service connection for psychiatric disability on the basis 
that there was no evidence of record of a diagnosis.  There 
was no evidence of diagnosis of PTSD, and service connection 
was denied for generalized anxiety disorder with depression 
based on a finding that it is not related to military 
service.  The RO denied service connection for a skin 
disability based on a finding that the condition shown was 
not associated with herbicide exposure and there was no other 
basis for service connection.  The Veteran did not appeal 
that decision.  

In a statement in support of claim (VA Form 21-4138), 
received at the RO in June 2006, the Veteran requested 
service connection for tinnitus, a skin condition due to 
agent orange, frequent urination, PTSD, depression, headaches 
with blurry vision, constant fatigue, and alcoholism.  
Submitted in support of his claim was a lay statement from M. 
W., dated in July 2006, indicating that he served with the 
Veteran from August 1968 to March 1969.  M.W. noted that the 
Veteran had a very stressful job as a G.C.A. controller; he 
brought in many disabled and blind aircraft in all kinds of 
conditions and weather.  He also noted that the Veteran 
logged many hours as a volunteer door gunner for the 192nd 
assault helicopter company; he stated that they often had to 
go on the attack.  M.W. stated that the Veteran suffered many 
years after his service.  

Also submitted in support of the claim was a statement from a 
neighbor, dated in July 2006, who reported having known the 
Veteran for 5 years.  The neighbor indicated that the Veteran 
has complained about migraines and fatigue; he noted that the 
Veteran has also complained of difficulty sleeping at night, 
depression, suicidal thoughts and problems with alcoholism.  

VA progress notes dated from January 2008 through April 2008 
show that the Veteran attended group therapy to deal with 
symptoms of PTSD.  The Veteran was seen for intake at a VA 
clinic in January 2008.  The Veteran reported having symptoms 
of depression.  He also reported flashbacks 2 to 4 times per 
week triggered by conversations, television, fire crackers, 
helicopter sounds (he was a door gunner).  The Veteran also 
reported insomnia, nightmares and night sweats.  He reported 
depression and passive suicidal thoughts.  Following a mental 
status examination, he was diagnosed with PTSD, dysthymia, 
and alcohol dependence, in partial remission.  A February 
2008 mental health note reflects a diagnosis of alcohol 
dependence.  In February 2008, the Veteran was also seen at a 
PTSD clinic; at that time, it was noted that the Veteran had 
been diagnosed with PTSD by psychiatrist Dr. Antoun Manganas.  
Following an evaluation, the Veteran was diagnosed with PTSD.  

Received from the SSA was a copy of an application for 
benefits, filed in October 2008, wherein the Veteran reported 
problems with pain in his legs and circulation problems in 
the right leg.  The Veteran indicated that he has severe 
circulation disorder in his legs.  The Veteran indicated that 
he was unable to work as a result of peripheral vascular 
disease.  

At his personal hearing in November 2009, the Veteran stated 
that he was an air traffic controller while stationed in 
Vietnam; he explained that his main job was to run the TCA 
unit at an air field.  The Veteran reported he also 
volunteered as a door gunner.  He related that he had 
approximately 500 to 600 hours of flying time.  The Veteran 
testified that he was stationed at a landing zone, and they 
were attacked with rockets and mortars on a daily basis; he 
noted that the landing zone was outside of Phan Tet in 
Vietnam.  The Veteran reported that while he was issued ear 
protection, it did not help much when they start getting 
mortared and rocketed.  The Veteran maintained that he has 
had problems with tinnitus since service; he stated that he 
never would have passed the test to become an air traffic 
controller if he had this problem prior to service.  The 
Veteran indicated that he was currently taking 
antidepressants.  The Veteran indicated that he has been told 
that he has a dry skin condition, which is due to Agent 
Orange exposure in Vietnam.  The Veteran also reported that 
he was getting headaches and blurred vision three to four 
times a month.  

IV.  Claim to Reopen-Psychiatric Disability

As noted above, the claim of service connection for an 
acquired psychiatric disorder was previously denied by the RO 
in June 1994.  No notice of disagreement was filed.   That 
decision is therefore final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  

The Board notes that at the time of the prior denial, there 
was no evidence of a diagnosis of PTSD.  Additionally, there 
was no evidence that a generalized anxiety disorder with 
depression was related to military service.  Since that 
determination, the Veteran has presented VA progress notes, 
dated from January to April 2008, which document an 
assessment of PTSD.  In addition, the Veteran has also 
submitted detailed statements regarding the stressors he 
experienced while serving in Vietnam.  The Veteran also 
submitted lay statements which attest to the effect of the 
Veteran's military service on his behavior.  The additional 
evidence is new and material.  

Specifically, the evidence is relevant and probative of the 
issue regarding the presence of a current psychiatric 
disorder and bears directly and substantially upon the facts 
regarding whether the Veteran's current psychiatric disorder 
is traceable to his military service.  Because the 
credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted, this 
evidence is relevant and probative of the issue of whether an 
acquired psychiatric disorder was incurred as a result of 
active military service.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Based upon the reasons for the prior 
denial, the evidence is new and material, and the claim is 
reopened.  (The underlying merits of this claim will be 
addressed in the remand that follows the order set out 
below.)

V.  Claim to Reopen-Skin Disability

As noted above, service connection for a skin disability was 
previously denied in a rating decision in June 1994.  At that 
time, the evidence included the service treatment records, 
the Veteran's claim, and an Agent Orange examination report, 
dated in June 1993, which reported a finding of dry skin.  In 
June 1994, the RO denied the claim on the basis that the 
condition of record was not associated with herbicide 
exposure and there was no other basis for service connection, 
presumably meaning that there was no evidence linking a skin 
disability to the Veteran's period of military service.  The 
Veteran was informed of the determination and of the right to 
appeal; he did not appeal, and it became final.  

Evidence added to the record since the June 1994 rating 
decision includes post-service VA progress notes dated from 
January 2008 to April 2008 showing treatment for unrelated 
disabilities.  These records do not reflect any complaints of 
or treatment for a skin condition.  

On review of the record, the Board finds that new and 
material evidence to reopen the Veteran's claim has not been 
submitted.  In sum, none of the evidence added to the record 
since the June 1994 rating decision relates to an 
unestablished fact necessary to substantiate the claim.  The 
Veteran's claim was previously denied on the basis that the 
skin condition--dry skin--was not associated with herbicide 
exposure and there was no other basis for service connection.  
None of the evidence associated with the claims folder since 
the 1994 rating decision shows that the Veteran has a skin 
disability.  While the evidence added subsequent to the June 
1994 rating decision reflects treatment for numerous medical 
conditions, there is no indication of a diagnosis of a skin 
condition.  Accordingly, none of the evidence added to the 
file since the June 1994 rating decision is new and material 
for the purpose of reopening the claim.  


VI.  Legal Analysis-Tinnitus,
Headaches, Frequent Urination, Fatigue

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  
To establish compensation for a present disability, there 
must be: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
-the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  Tinnitus

In the instant case, the Veteran contends that his tinnitus 
is due to in-service noise exposure.  At his personal hearing 
in November 2009, the Veteran testified that he served in 
Vietnam as an air traffic controller, and he ran a unit at an 
airfield; he stated that he also volunteered as a door 
gunner.  The Veteran maintained that, as a result of his 
duties, he was under relatively constant mortar and rocket 
attacks when he was in Vietnam.  The Veteran reported that he 
was stationed at a landing zone, which exposed him to loud 
noises.  He stated that he always had ringing in his ears, 
which he did not report.  

The Veteran's contentions of in-service noise exposure appear 
to be consistent with the circumstances of his service.  See 
38 U.S.C.A. § 1154(a).  Additionally, he is competent to say 
not only that he began to experience ringing in his ears 
during service, but that he has experienced it since.  
Tinnitus is an unusual disability because it cannot not 
ordinarily be observed by a clinician.  The patient's report 
is the sole basis for a diagnosis.  Consequently, the 
Veteran's report provides both a diagnosis and a nexus to 
military service.  Given that there is little evidence with 
which to challenge the Veteran's credibility, a grant of 
service connection is warranted.  

B.  Headaches with Blurry Vision

After review of the pertinent evidence of record, the Board 
finds that the competent evidence of record does not 
establish a current diagnosis of headaches with blurry 
vision.  The service treatment records do not include any 
mention of, complaints of, treatment for, or diagnosis of 
headaches with blurry vision.  The post-service treatment 
records contained in the claims file do not show that the 
Veteran has been diagnosed with a condition resulting in 
headaches with blurred vision.  There is also no indication 
that the Veteran has sought continued treatment for headaches 
or blurred vision.  In fact, during clinical visits on 
February 6, 2008 and March 6, 2008, the Veteran denied having 
any headaches.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of a current disease or 
injury, an essential element of service connection has not 
been satisfied, and that benefit cannot be granted.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for headaches with blurred vision is denied as 
there is no competent medical evidence of a current 
disability--a requirement under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.  Although the Veteran has reported that he 
indeed experiences head pain and blurred vision, there has 
been no diagnosis to account for such symptoms.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Disability manifested by Frequent Urination

As set out above, in order to prevail on a claim of 
entitlement to service connection, there must be evidence of 
a current disability.  It is settled that in order to be 
considered for service connection, a claimant must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service connected.  Moreover, a diagnosis by history only is 
not a current disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The service treatment records do not include any mention of, 
complaints of, treatment for, or diagnosis of a disability 
manifested by frequent urination.  Moreover, post-service 
medical records reflect no diagnosis of a urinary disability.  
Based on these records, there is no currently diagnosed 
disability manifested by frequent urination.  The Veteran has 
otherwise not identified or submitted any medical evidence 
which reflects a current disability manifested by frequent 
urination.  As such, in the absence of proof of a presently 
diagnosed disability to account for frequent urination, there 
can be no valid claim of service connection.  As there is no 
evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed 
disability.  

While acknowledging the Veteran's belief that he has a 
urinary disability due to service, it is well established 
that as a layperson, the Veteran is not considered capable of 
opining as to the etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

D.  Disability manifested by fatigue

As with the claim discussed above, the Board finds that the 
competent evidence of record does not establish a current 
diagnosis of a disability that causes fatigue.  While the 
record shows that the Veteran has complained of fatigue 
(reflected in a February 6, 2008 VA progress note), there is 
no further evidence of a disability or diagnosis to explain 
the complaint of fatigue; rather, the Veteran reported 
fatigue as one of many symptoms of his psychiatric disorder.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the Court 
has held that symptoms alone, without a finding of an 
underlying disorder, cannot be service connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, service connection for a disability manifested by 
fatigue is not warranted.  

While the veteran is competent to attest to his observations 
of his disability, he is not competent to diagnose that he 
currently has a disability underlying his feeling tired or 
fatigued.  He does not have the requisite medical expertise.  
See 38 C.F.R. § 3.159(a) (2); Layno v. Brown, 6 Vet. App. 465 
(1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

The claim of service connection for an acquired psychiatric 
disorder, including PTSD, generalized anxiety with 
depression, and alcoholism, is reopened; to this limited 
extent, the appeal of this issue is granted.  

The application to reopen a claim of service connection for a 
skin disorder is denied.  

Service connection for tinnitus is granted.  

Service connection for headaches with blurred vision is 
denied.  

Service connection for a disability manifested by frequent 
urination is denied.  

Service connection for a disability manifested by fatigue is 
denied.  




REMAND

Pursuant to the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify the Veteran and his representative of 
any information and evidence necessary to substantiate his 
claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159(b)).  Furthermore, VA has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim, although the ultimate responsibility for furnishing 
evidence rests with the Veteran.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  

Having determined that the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened, VA has a duty to assist the Veteran in the 
development of evidence pertinent to his claim under 38 
U.S.C.A. § 5107(b).  

The Veteran, in written statements and in testimony before 
the Board, contends that he has a psychiatric disorder that 
had its onset during his service in Vietnam.  Specifically, 
the Veteran asserts he had two years of combat experience in 
Vietnam; he was stationed at a landing zone and his base was 
attacked with rockets and mortars on a daily basis.  In a 
statement of in-service stressors, received in July 2007, the 
Veteran indicated that as a door gunner for the 192nd assault 
helicopter company, he flew many missions; the missions 
involved dropping off troops or removing troops from 
dangerous locations, usually under heavy enemy fire.  The 
Veteran also described an incident that occurred during the 
Tet offensive of 1968; he recalled witnessing a young 
Vietnamese boy's head being blown off by sniper fire.  The 
Veteran indicates that he still has flashbacks of that 
incident.  The Veteran indicated that, upon his return from 
Vietnam, he was depressed, emotional, short-tempered, and 
nervous.  He said that he drank excessively.  He now claims 
that the above experiences traumatized him and accounts for 
the PTSD and other psychiatric disorders from which he 
currently suffers.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).  

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

Of record is a buddy statement from M.W., received in June 
2006, indicating that he and the Veteran served together at a 
fire base near Phan Tiet in Vietnam; he noted that the 
Veteran was there long before he arrived at the base.  M.W. 
explained that, as a GCA controller, the Veteran brought in 
many shot up and disabled aircraft; he noted that the Veteran 
also volunteered as a door gunner for the 192nd assault 
helicopter company, and they occasionally had to go on the 
attack.  

In this regard, the Board notes that the Veteran had active 
service from August 1966 to April 1969.  His DD Form 214 
reflects that he had 1 year, 10 months and 25 days of 
overseas service in Vietnam.  His military occupational 
specialty was Air Traffic Controller; he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and 3 overseas bars.  Moreover, 
the Veteran's military personnel records noted that the 
Veteran participated in the Tet Counteroffensive, the Vietnam 
Counteroffensive Phase II, and Vietnam Counteroffensive Phase 
III.  

In essence, the Board concludes that the Veteran's MOS and 
associated history are entirely consistent with his claims as 
to the actual circumstances of his service, as contemplated 
under 38 C.F. R. § 3.304 and Pentecost.  In essence, the 
Veteran has described being a part of a helicopter assault 
company, which was responsible for dropping off and picking 
up troops in dangerous combat zones, and he witnessed both 
combat itself and other stressful situations, and the Board 
finds that his contention in that regard is credible.  

As the Veteran is shown to have been present with units 
actively engaged in combat operations, and because his 
assertion that he had direct involvement in those operations 
is reasonably supported by the evidentiary record, including 
his fellow comrade's statement, the Board finds that he 
engaged in combat with the enemy.  Consequently, his lay 
statements alone are enough to establish the occurrence of 
the alleged stressor(s).  See Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  The record need not contain other credible 
evidence to corroborate exposure to a stressor event.  38 
U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  

The remaining questions are whether the Veteran actually 
suffers from an acquired psychiatric disorder, including 
PTSD, generalized anxiety with depression, or alcoholism, and 
whether there is a link between each disability and military 
service, including the in-service stressors.  

The treatment reports reflect that the Veteran has been 
diagnosed with several psychiatric disabilities, including 
generalized anxiety with depression, dysthymia and PTSD.  The 
record also reflects diagnoses of alcohol dependence.  The 
Board finds that an examination and opinion is necessary as 
to whether any current psychiatric disorder is related to the 
Veteran's service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (4) (2009).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As for the claim of service connection for restless leg 
syndrome, the Veteran indicated that he thought that he had 
pulled a muscle in the right leg when he jumped out of 
helicopters, but the condition got increasingly worse.  The 
Veteran related that he underwent a Doppler test on the right 
leg, at which time it was discovered that he had no 
circulation in that leg whatsoever; as a result, he had 
bypass surgery on the right leg.  In his application for 
Social Security disability benefits, dated in October 2008, 
the Veteran reported constant pain in his legs and 
circulation problems in the right leg.  The Veteran maintains 
that he has had these problems since service.  

While this pain is not reflected in his service treatment 
records and treatment records for the period following 
service are not of record, the Board notes that lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  To the extent that the 
Veteran is offering these statements for the purpose of 
establishing the in-service incident and the residuals, he is 
competent to do so.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

In addition, a February 2008 VA progress note indicates that 
the Veteran was seen for complaints of having had pain in his 
legs for a while, worsening in the last 6 to 7 months.  He 
noted that the pain started in his right foot and moved up.  
The assessment was pain in the right lower extremity not 
associated with peripheral vascular disease or arterial 
insufficiency; the examiner stated that the etiology of pain 
is possibly neuropathic.  At his personal hearing, the 
Veteran submitted a VA outpatient routing slip, dated in 
December 2008, indicating that the Veteran was seen at a 
vascular clinic for evaluation of his right leg.  

The Veteran has not been provided a VA examination to 
determine the etiology of any neuropathy associated with the 
right leg.  Accordingly, a VA examination is warranted in 
this case to determine the nature and etiology of any right 
leg disorder, which should include a determination as to 
whether any such condition is the result of in-service 
exposure to herbicides.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine whether he has 
PTSD, and to determine the degree of 
likelihood that PTSD or any other 
diagnosed psychiatric disorder, to 
include generalized anxiety disorder with 
depression is etiologically related to 
service.  The entire claims file and a 
copy of this remand must be made 
available to the examiner prior to the 
examination.  Psychological testing 
should be conducted with a view toward 
determining whether the Veteran has PTSD.  
After reviewing the file and examining 
the Veteran, the examiner should provide 
an opinion as to whether any psychiatric 
disorder found is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) attributable to the 
Veteran's period of active military 
service.  The examiner should determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If PTSD is diagnosed, the 
stressor(s) to which the diagnosis is 
attributed should be identified.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any disability involving the 
right leg, including restless leg 
syndrome.  The claims folder should be 
made available to the examiner for review 
of pertinent documents.  The examiner 
should be asked to opine whether it is at 
least as likely as not (i.e., a 50 
percent degree of probability or greater) 
that any presently diagnosed restless leg 
syndrome or other leg disability is 
related to active military service, 
including in-service exposure to 
herbicides.  

3.  The AOJ must ensure that all 
requested actions have been accomplished 
in compliance with this remand.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the AOJ should 
readjudicate the Veteran's claims for 
service connection for an acquired 
psychiatric disorder and restless leg 
syndrome.  If any benefit sought remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues remaining on appeal since the 
February 2009 SSOC.  An appropriate 
period of time should be allowed for 
response.  

After the above actions have been accomplished, the case 
should be returned to the Board for the purpose of appellate 
disposition, if indicated.  By this remand, the Board does 
not intimate any opinion, either favorable or unfavorable, at 
this time.  No action is required of the Veteran until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


